DETAILED ACTION
This action is responsive to the following communications: Entry of the National Stage and Preliminary Amendment, both filed on October 21, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2022/0244818 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-48 are pending in this case. Claims 1-20 were cancelled via the Preliminary Amendment. Claims 21, 25, and 45 are the independent claims. Claims 21-48 are rejected.

Priority



The present application entered the U.S. National Stage on October 21, 2021. It is the National Stage of WIPO application PCT/US2020/029451, filed on April 23, 2020, which claims the benefit of U.S. Provisional Patent Application No. 62/838,016, filed on April 24, 2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to  without significantly more. The claims recite a method of organizing human activity, specifically for methods and devices for behavior modification and self-affirmation. This judicial exception is not integrated into a practical application because the application is directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they simply implement the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as described below.

	At step 1, independent claims 21 and 45 recite a method and device for displaying, selecting, and storing data associated with the selections, and displaying a group-level visualization of best traits, and is therefore within a statutory category.
	At step 2A, prong one, the claims recite limitations that, but for the recitation of generic computer components, covers performance of the method steps for known methods of organizing human activity, specifically for habit changing and behavior modification. Accordingly, the claim recites an abstract idea.
	At step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites an electronic device, data processing hardware, memory, and a display. These components are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). 
	The interface elements represent mere data gathering (obtaining selections of best trait information) necessary for use of the judicial exception, as the obtained information is presumably used as a component of the group-level visualization. Even when viewed in combination, the additional elements do no more than automate the processes of organizing human activity using the computer components as a tool.
	At step 2B, as noted above, the generic computer components only amount to ‘applying’ the abstract idea on a computer. Therefore, the claim limitations, taken either alone or in combination, fail to provide an inventive concept. Thus, the claims are not patent eligible.
	The dependent claims respectively recite additional limitations of: updating in real time (claims 22 and 46), representing the best traits as a word cloud (claims 23 and 47), and displaying a constellation based on data corresponding to the self-assessment selection inputs (claims 24 and 48). These additional limitations also constitute method of organizing human activity, specifically for managing personal behavior. These additional limitations do not integrate the abstract idea into a practical application because they do impose any meaningful limits on practicing the abstract idea. 
	Independent claim 25 recites an electronic device that displays a purposeful inquiry interface including navigation elements, each corresponding to a self-affirmation activity, wherein one of the navigation element corresponds to an explore interface, receiving selection of the explore navigation element, displaying the explore interface responsive to the selection, the explore interface including a plurality of explore interface elements, each corresponding to a particular activity, receiving selection of one or more of the explore elements, and storing data associated with the selections. 
	At step 1, this claim is directed to an electronic device (e.g., an apparatus), and therefore falls within a statutory category.
	At step 2A, prong one, the claim recites limitations that, but for the recitation of generic computer components, covers performance of organizing human activity, specifically for habit changing and behavior modification. Accordingly, the claim recites an abstract idea.
	At step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites an electronic device, one or more processor, input device, memory, and a display. These components are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
	At step 2B, as noted above, the generic computer components only amount to ‘applying’ the abstract idea on a computer. Therefore, the claim limitations, taken either alone or in combination, fail to provide an inventive concept. Thus, the claims are not patent eligible.
	The dependent claims respectively recite additional limitations of: generating an action list interface comprising action list elements (claim 26), generating new explore interface elements (claims  27 and 29), displaying the new explore interface elements when the explore interface is refreshed (claims 28 and 30), the database includes an individualized dataset and the explore interface elements including individualized interface elements (claim 31), the database includes a group-level dataset and the explore interface elements including group-level interface elements (claim 32), the explore interface includes a second navigation element corresponding to an action interface (claim 33), responsive to selection of the second navigation element, displaying an action interface including action interface elements corresponding to activities (claim 34), the action interface elements include the actions list interface elements (claim 35), the database includes an individualized dataset and the action interface elements include AI-generated action interface elements based on the individualized dataset (claim 36), the database includes a group-level dataset and the action interface elements include AI-generated action interface elements based on the group-level dataset (claim 37), the explore interface includes a third navigation element corresponding to a reflection interface (claim 38), responsive to selection of the third navigation element, displaying a reflection interface including a plurality of reflection interface elements corresponding to a particular best trait (claim 39), receiving selection of a reflection interface element and storing data associated with the selection (claim 40), the reflection interface elements correspond to a particular emotion (claim 41), the reflection interface elements correspond to a particular best trait (claim 42), displaying a textbox configured to accept free-form text and storing the text input (claim 43), the purposeful inquiry interface includes a welcome message generated based on stored data (claim 44).
	Each of these dependent claim limitations amount to nothing more than insignificant extra-solution activity related to displaying interfaces, receiving selections of displayed elements, storing data, and navigation between different interfaces. The recitation of “AI-generated” elements in claims 36 and 37 is recited at a generic level, thus also falling under the “apply it” consideration (MPEP 2106.05(f)). These additional elements, alone and in combination, fail to integrate the abstract idea into a practical application. Thus the claims are directed to abstract ideas.
	At step 2B, as noted above, the components are recited at generic levels, and the Specification describes the components as well-known, understood, and conventional computing components (see Specification, paragraphs 0164-0181). The recitation of the AI-generated interface elements are recited without detail as to their operation, and thus are generically described. Therefore, the claims, and the claim limitations, taken either alone or in combination, fail to provide an inventive concept of significantly more than the recited abstract idea. Thus the claims are not patent eligible.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 101, as relating to non-statutory subject matter, are further rejected as set forth below in anticipation of amendments to these claims to place them within the four statutory categories of invention.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 22, 24-40, 42, 43, 45, 46, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0132395 A1, filed by Futch on August 25, 2016, and published on May 11, 2017 (hereinafter Futch).

With respect to independent claim 21, Futch discloses a method comprising: 
Displaying, on a display of an electronic device, a plurality of self-assessment interface elements each corresponding to a best trait; Futch discloses displaying a plurality of best trait user interface elements (see paragraphs 0028 [a habit library is a reference source describing potential habits, goals, behaviors, etc., for use with the system; the library is constantly updated and augmented with information and selections from other users to provide information to other individuals], 0029 [AI and personalized analytics feedback provides the user with feedback, tips, habits, and insights], 0030 [population data analytics provides user data analytics from group populations in real-time to assess and incentivize engagement], 0085-0086 [baselines lifestyle assessment is performed by having the user interactively input information about current status and future goals], and 0088 [user describes the well-being they want to be (e.g., best traits)]).
Receiving, at data processing hardware, one or more self-assessment selection inputs corresponding to a particular self-assessment interface element; Futch discloses receiving selection of at least one self-assessment interface element (see paragraphs 0085-0086 and 0088, described supra).
Storing, at a memory in communication with the data processing hardware, data associated with the one or more self-assessment selection inputs in at least one database; Futch discloses storing data associated with the self-assessment selection inputs in a database (see paragraphs 0085-0086 and 0088, described supra).
Displaying, on the display, a group-level visualization interface including a plurality of best traits for a particular group; Futch discloses displaying a group-level visualization of best traits associated with a particular group (see paragraph 0030, described supra).

With respect to dependent claim 22, Futch discloses the method of claim 21, wherein the group-level visualization interface is updated in real time.
	Futch discloses that the group-level data visualization interface is updated in real time (see paragraph 0030, described supra, claim 21).

With respect to dependent claim 24, Futch discloses the method of claim 21, wherein the method further includes, in response to receiving the one or more self-assessment selection inputs, displaying on the display a constellation, the constellation generated based on data corresponding to the one or more self-assessment selection inputs.
	Futch discloses displaying a constellation graphic for the user based on the self-assessment selection inputs (see Fig. 5; see also, paragraph 0090 [user profile page generated responsive to the user creating an account, including iconography based on the inputs]). 

With respect to independent claim 25, Futch discloses an electronic device comprising: 
A display; an input device; one or more processors; and memory in communication with the one or more processors and storing one or more programs that when executed on the one or more processors cause the one or more processors to perform operations comprising: Futch discloses an electronic device comprising a display, an input device, one or more processors, and memory storing programs that perform the functions of the device (see Fig. 3a; see also, paragraphs 0038 [user device comprising a UI, memory, processor] and 0073 [device can be wearable or mobile, comprising UI for receiving input, display, memory, processor, etc.]).
Displaying, on the display, a purposeful inquiry interface including a plurality of navigation elements, each of the plurality of navigation elements corresponding to a self-affirmation activity, wherein the plurality of navigation elements includes a first navigation element corresponding to an explore interface; Futch discloses displaying a purposeful inquiry interface including navigation elements each corresponding to a self-affirmation activity, including a first navigation element corresponding to an explore interface (see paragraphs 0115 [describing the GUIs of Figs. 10A-C for selecting a habit to improve, goals to achieve the habit, and activities that serve the goals] and 0117 [describing the interface for developing and unlocking habits and completing routines]; see also, paragraphs 0085-0086 and 0088, described supra, claim 21).
While displaying the purposeful inquiry interface, receiving, via the input device, a first navigation selection input corresponding to the first navigation element; Futch discloses that the user can select navigation elements to switch to different interfaces (see Figs. 10A-C and 11-18).
In response to receiving the first navigation selection input, displaying, on the display, the explore interface, the explore interface including a plurality of explore interface elements, each explore interface element corresponding to a particular activity; Futch discloses navigating to an activity exploration interface displaying a plurality of activity selection interface elements (see Figs. 11-18; see also, paragraphs 0117-0122 [describing the various interfaces in Figs. 11-18, such as solo challenges, team challenges, admin challenges, etc.]).
While displaying the explore interface, receiving, via the input device, one or more explore selection inputs, the one or more explore selection inputs corresponding to a particular explore interface element; Futch discloses receiving selections of various activity inputs (see paragraphs 0117-0112, described supra).
In response to receiving the one or more explore selection inputs, storing data associated with the one or more explore selection inputs in at least one database; Futch discloses storing data associated with the selected explore inputs (see paragraphs 0117-0112, described supra).

With respect to dependent claim 26, Futch discloses the electronic device of claim 25, wherein the one or more programs further include instructions for: in response to receiving the one or more explore selection inputs, generating for display, one or more actions list interface element, each one or more actions list interface element corresponding to each of the one or more explore selection inputs.
	Futch discloses creating an actions (e.g., activities) list corresponding to the selected inputs (see Figs. 11-18; see also, paragraphs 0117-0112, described supra, claim 25).

With respect to dependent claim 27, Futch discloses the electronic device of claim 25, wherein the one or more programs further include instructions for: in response to storing data associated with the one or more explore selection inputs, generating for display one or more new explore interface elements.
	Futch discloses generating new activities for display to the user upon storing the user selections (see Figs. 11-18; see also, paragraphs 0117-0112, described supra, claim 25).

With respect to dependent claim 28, Futch discloses the electronic device of claim 27, wherein the one or more new explore interface elements are displayed when the explore interface is refreshed.
	Futch discloses generating new activities for display to the user upon selection of currently displayed activities when the page is refreshed (see Figs. 11-18; see also, paragraphs 0117-0112, described supra, claim 25).

With respect to dependent claim 29, Futch discloses the electronic device of claim 25, wherein the one or more programs further include instructions for: in response to receiving the one or more explore selection inputs, generating, for display, one or more new explore interface elements.
	Futch discloses generating new activities for display to the user upon receiving the user selections (see Figs. 11-18; see also, paragraphs 0117-0112, described supra, claim 25).

With respect to dependent claim 30, Futch discloses the electronic device of claim 29, wherein the one or more new explore interface elements are displayed when the explore interface is refreshed.
	Futch discloses generating new activities for display to the user upon selection of currently displayed activities when the page is refreshed (see Figs. 11-18; see also, paragraphs 0117-0112, described supra, claim 25).

With respect to dependent claim 31, Futch discloses the electronic device of claim 25, wherein the at least one database includes an individualized dataset, and wherein the explore interface elements include individualized interface elements, the individualized interface elements generated based on data from the individualized dataset.
	Futch discloses an individualized dataset used to generate individualized user interface elements (see paragraphs 0028-0029, described supra, claim 21).

With respect to dependent claim 32, Futch discloses the electronic device of claim 25, wherein the at least one database includes a group-level dataset, and wherein the explore interface elements include group-level interface elements, the group-level interface elements generated based on data from the group-level dataset.
	Futch discloses the database including a group-level dataset (e.g., population dataset) used to generate group-level interface elements (see paragraph 0030, described supra, claim 21).

With respect to dependent claim 33, Futch discloses the electronic device of claim 26, wherein the plurality of navigation elements further includes a second navigation element corresponding to an action interface.
	Futch discloses a second navigation element corresponding to an action interface (see Figs. 11-18; see also, paragraphs 0117-0122, described supra, claim 25).

With respect to dependent claim 34, Futch discloses the electronic device of claim 33, wherein the one or more programs further include instructions for: responsive to receiving, via the input device, a second navigation selection input, displaying on the display, the action interface, wherein the action interface includes one or more action interface elements corresponding to a particular activity.
	Futch discloses navigating to the action interface upon selection of the second navigation element, the action interface including one or more action interface elements corresponding to a particular activity (see Figs. 11-18; see also, paragraphs 0117-122, described supra, claim 25).

With respect to dependent claim 35, Futch discloses the electronic device of claim 34, wherein the one or more action interface elements include the one or more actions list interface elements.
	Futch discloses the action interface elements including the action list interface elements (see Figs. 11-18; see also, paragraphs 0117-122, described supra, claim 25).

With respect to dependent claim 36, Futch discloses the electronic device of claim 34, wherein the at least one database includes an individualized dataset, and wherein the one or more action interface elements include one or more AI-generated action interface elements, wherein the one or more AI-generated action interface elements are generated based on the individualized dataset.
	Futch discloses an individualized dataset used to generate individualized user interface elements, which can include AI generated elements (see paragraphs 0028-0029, described supra, claim 21).

With respect to dependent claim 37, Futch discloses the electronic device of claim 34, wherein the at least one database includes a group-level dataset, and wherein the one or more action interface elements include one or more AI- generated action interface elements, wherein the one or more AI-generated action interface elements are generated based on the group-level dataset.
	Futch discloses an group-level (e.g., population) dataset used to generate group-level user interface elements, which can include AI generated elements (see paragraphs 0029-0030, described supra, claim 21).

With respect to dependent claim 38, Futch discloses the electronic device of claim 25, wherein the plurality of navigation elements further includes a third navigation element corresponding to a reflection interface.
	Futch discloses a third navigation element corresponding to a reflection interface (see Figs. 19, 20, and 22; see also, paragraphs 0122-0123 [describing reporting and summary interfaces showing progress and other dashboard data]).

With respect to dependent claim 39, Futch discloses the electronic device of claim 38, wherein the one or more programs further include instructions for: responsive to receiving, via the input device, a third navigation selection input, displaying on the display, the reflection interface, wherein the reflection interface includes a plurality of reflection interface elements corresponding to a particular best trait.
	Futch discloses navigating to a reflection interface that includes a plurality of interface elements corresponding to a particular best trait, habit, or goal (see Figs. 19, 20, and 22; see also, paragraphs 0122-0123, described supra, claim 38).

With respect to dependent claim 40, Futch discloses the electronic device of claim 39, wherein the one or more programs further include instructions for: receiving a reflection selection input, the reflection selection input corresponding to one or more of the plurality of reflection interface elements, and in response to receiving the reflection selection input, storing data associated with the reflection selection input in the at least one database.
	Futch discloses receiving selections of at least one reflection selection input, and storing data associated with the selection in the database (see paragraphs 0122-0123, described supra, claim 38).

With respect to dependent claim 42, Futch discloses the electronic device of claim 40, wherein the plurality of reflection interface elements each correspond to a particular best trait.
	Futch discloses navigating to a reflection interface that includes a plurality of interface elements corresponding to a particular best trait, habit, or goal (see Figs. 19, 20, and 22; see also, paragraphs 0122-0123, described supra, claim 38).

With respect to dependent claim 43, Futch discloses the electronic device of claim 38, wherein the one or more programs further include instructions for: displaying on the display, the reflection interface, the reflection interface including a reflection textbox configured to accept free-form text input, and in response to receiving a reflection textbox input, via the input device, storing data associated with the reflection textbox input in the at least one database.
	Futch discloses that the reflection interface includes a textbox input field so that user can write a message which is then stored (see paragraph 0103 [users can post messages, provide feedback, add to feeds, etc.])

Independent claim 45, and its respective dependent claims 46 and 48, recites an electronic device comprising: a display; an input device; one or more processors; and memory in communication with the one or more processors and storing one or more programs that when executed on the one or more processors cause the one or more processors to perform operations comprising the method performed by independent claim 21, and its respective dependent claims 22 and 24. Accordingly, independent claim 45, and its respective dependent claims 46 and 48, are rejected under the same rationales used to reject independent claim 21, and its respective dependent claims 22 and 24, which are incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Futch, in view of  U.S. Patent Application Publication No. 2014/0222719 A1, filed by Poulin et al., on March 14, 2013, and published on Auguat 14, 2014 (hereinafter Poulin).

With respect to dependent claim 23, Futch discloses the method of claim 21, as described above.
Futch fails to expressly disclose the method wherein the plurality of best traits for the particular group is represented via word cloud.
	However, Poulin teaches displaying a word cloud of traits associated with emotions or behaviors (see Poulin, Fig. 5; see also, Poulin, paragraph 0113 [describing the use of word clouds to graphically depict and arrange words associated with a particular topic based on a population dataset]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Futch and Poulin before him before the effective filing date of the claimed invention, to modify the method of Futch to incorporate word clouds as taught by Poulin, in order to display best trait information based on a population group. One would have been motivated to make such a combination because word clouds graphically indicate concepts based on frequency, as taught by Poulin (see Poulin, paragraph 0113, described supra).

Dependent claim 47 recites an electronic device comprising: a display; an input device; one or more processors; and memory in communication with the one or more processors and storing one or more programs that when executed on the one or more processors cause the one or more processors to perform operations comprising the method performed by dependent claim 23. Accordingly, dependent claim 47 is rejected under the same rationales used to reject dependent claim 23, which are incorporated herein.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Futch, in view of  U.S. Patent Application Publication No. 2010/0235776 A1, filed by Brown on May 12, 2010, and published on September 16, 2010 (hereinafter Brown).

With respect to dependent claim 41, Futch discloses the electronic device of claim 40, as described above.
Futch fails to expressly disclose the electronic device wherein the plurality of reflection interface elements each correspond to a particular emotion.
	However, Brown teaches displaying a plurality of reflection interface elements that each correspond to a particular emotion (see Brown, Figs. 3-4; see also, Brown, paragraph 0032 [the user can indicate their current emotional state by selecting an emotion from a listing of different emotional states, or select from a list of emoticons or icons that reflect the user’s emotional state]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Futch and Brown before him before the effective filing date of the claimed invention, to modify the method of Futch to incorporate a reflection interface that allows a user to indicate their emotional state as taught by Brown. One would have been motivated to make such a combination because this provides an up to date and current state of the user’s emotional condition, as taught by Brown (see Brown, paragraph 0032, described supra).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Futch, in view of  U.S. Patent Application Publication No. 2015/0364057 A1, filed by Catani et al., on January 15, 2015, and published on December 15, 2015 (hereinafter Catani).

With respect to dependent claim 44, Futch discloses the electronic device of claim 25, as described above.
Futch fails to expressly disclose the electronic device wherein the purposeful inquiry interface includes a welcome message, the welcome message generated based on data stored in the at least one database.
	However, Catani teaches displaying a welcome or thanking message upon the user logging into the system, creating an account, etc. (see Catani, paragraph 0352 [system can provide initial encouragement to the user, such as by playing a welcome video, displaying a welcome message, thanking the user for logging in, etc.]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Futch and Catani before him before the effective filing date of the claimed invention, to modify the method of Futch to incorporate presenting a welcome message as taught by Catani. One would have been motivated to make such a combination because providing encouragement makes the system more enjoyable and increases user engagement, as taught by Catani (see Catani, paragraph 0352, described supra).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 9,514,495 B2 (Sharing data between group members for support with behavior changes and goal attainment).
U.S. Patent Application Publication No. 2005/0287504 A1 (Teaching success for setting and achieving goals).
U.S. Patent Application Publication No. 2005/0287505 A1 (Teaching success for setting and achieving goals).
U.S. Patent Application Publication No. 2006/0205564 A1 (Health and wellness management incorporating coaching, feedback, and community support).
U.S. Patent Application Publication No. 2009/0012925 A1 (Observation-based user profiling for use in determining best matched and most compatible users).
U.S. Patent Application Publication No. 2012/0089909 A1 (Goal management method).
U.S. Patent Application Publication No. 2012/0244504 A1 (Incentivizing good health behavior).
U.S. Patent Application Publication No. 2014/0032234 A1 (Health and wellness system using a reward system).
U.S. Patent Application Publication No. 2014/0157171 A1 (Goal based content selection with group support).
U.S. Patent Application Publication No. 2014/0349260 A1 (Tracking progress toward goals using ‘promises’ technique).
U.S. Patent Application Publication No. 2015/0120633 A1 (Wellness analysis system).
U.S. Patent Application Publication No. 2015/0332149 A1 (Tracking behavior modification and goal achievement).
U.S. Patent Application Publication No. 2016/0074707 A1 (Achieving and maintaining behavioral fitness including coaching and mentoring).
U.S. Patent Application Publication No. 2016/0140320 A1 (Providing therapy to individuals).
U.S. Patent Application Publication No. 2017/0301255 A1 (Behavior change system).
U.S. Patent Application Publication No. 2017/0329933 A1 (Adaptive physical therapy and health monitoring).
U.S. Patent Application Publication No. 2019/0027052 A1 (Habit making and coaching ecosystem).
U.S. Patent Application Publication No. 2019/0354766 A1 (U.S. equivalent to WO 2018/048356 A1 listed on 10/21/2021 IDS).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173